Citation Nr: 0702225	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-37 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 1983 
and from February 1985 to February 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In July 2005, the veteran appeared at the Detroit RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

The veteran had no wartime military service.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice- 
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 1521 (West 2002); 38 C.F.R. §§ 3.1(e, 
f), 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The disposition of this case is based upon the operation of 
law.  As discussed below, the appellant did not have wartime 
service required under the law to be eligible for the 
nonservice-connected disability pension.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

In any event, the appellant has been notified of the evidence 
and information necessary to substantiate his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA nonservice-connected 
disability pension benefits in a September 2004 statement of 
the case, and of the necessary criteria and the reasons that 
his claim had been denied by means of the discussion in the 
May 2004 administrative decision.  There is no indication of 
any relevant records that the RO failed to obtain.  There is 
no reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  Moreover, in this 
particular case, the RO notified the appellant of the 
provisions of the VCAA in the September 2004 statement of the 
case.  VA has satisfied its duties to inform and assist the 
appellant in this case, and further development is not 
warranted.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" means the Spanish-American War, the 
Mexican border period, World War I, World War II, the Korean 
conflict, the Vietnam era, and the Persian Gulf War.  38 
U.S.C.A. § 101(11); 38 C.F.R. §§ 3.1(f), 3.2.

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

The period of war for the Persian Gulf War is the period 
beginning on August 2, 1990, through a yet undetermined date 
to be prescribed by Presidential proclamation or law.  38 
C.F.R. § 3.2(i).

The veteran contends that he is entitled to nonservice-
connected disability pension. Records indicate that he served 
on active duty from July 1979 to July 1983 and from February 
1985 to February 1987.  There is no other period of service 
shown. The veteran alleges that he helped prepare for the 
deployment of troops to Granada and Lebanon and that he 
should receive a pension.  Unfortunately, this is not a 
"period of war" as defined by statute and regulation.

In sum, the veteran's active service did not take place 
during the time period specified by law.  Thus, the Board 
finds that the veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits; he 
did not have active service during a period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to non-qualifying service, and his claim must be 
denied.

ORDER

Entitlement to nonservice-connected disability pension is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


